IN THE SUPREME COURT OF THE STATE OF NEVADA


                  GRACE AMBER CHAPEL,                                   No. 83292
                  Appellant,
                  vs.
                  LEONARD LEANDREW HOLLINS,                                 FILED
                  Respondent.
                                                                            AUG 2 5 2021
                                                                          ELIZABETT1-1 A. BROWN
                                                                       CLERK OFMPREME COURT
                                                                       By    S • "i
                                                                             DEPUTC."-C4
                                                                                       1.


                                      ORDER DISMISSING APPEAL

                             This appeal was docketed on July 29, 2021, without payment of
                 the requisite filing fee. See NRAP 3(e). That same day, this court issued a
                 notice directing appellant to pay the required filing fee or demonstrate

                 compliance with NRAP 24 within 10 days. The notice advised that failure
                 to comply would result in the dismissal of this appeal. To date, appellant
                 has not paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROWN




                 cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                       Grace Arnber Chapel
                       Robinson Law Group
                       Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER


                                                                                     GZ   I-A q7A8